Citation Nr: 1123535	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  04-42 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than May 7, 1998, for the grant of service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In support of his claim, the Veteran testified at hearings at the RO before a Decision Review Officer (DRO) in August 2004 and before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in August 2007.

The Board subsequently issued a decision in October 2007 denying the claim, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a January 2011 memorandum decision, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication consistent with the Court's Order.  And in furtherance of this, the Board in turn is remanding the claim to the RO via the Appeals Management Center (AMC).


REMAND

The record shows that on March 25, 1974, the RO received the Veteran's initial application for VA benefits (VA Form 21-526e).  His claim was for service connection for what he described as aches and pains in his legs due to a fall during basic training in November 1973.  Since he failed to report for his VA examination, however, he was notified by letter dated May 16, 1974, of the denial of his claim.

Nearly 24 years later, on May 7, 1998, the Veteran filed claims for service connection for posttraumatic stress disorder (PTSD), narcolepsy, and insomnia.

The RO eventually granted service connection for narcolepsy in a February 2003 decision and assigned an effective date of May 7, 1998, on the premise this was the date the RO first had received this claim.  The Veteran argues the effective date, instead, should go back to March 1974 when he filed his original claim for VA compensation benefits because that initial claim, in actuality, was for narcolepsy (more specifically, the effects of it) because that was what had precipitated his fall and injury to his legs in November 1973 during basic training.

In reviewing this case, the Court noted that, in June 2005, the RO sent the Veteran a notice in compliance with Veterans Claims Assistance Act of 2000 (VCAA).  That notice, however, incorrectly indicated that he "must show either a claim was submitted prior to March 20, 1974 and medical evidence that shows your disabilities warrant an earlier effective date."  The Court pointed out that his correct effective date of May 7, 1998, should have been cited instead of March 20, 1974, the date of his original claim for service connection for aches and pains in his legs.  As such, he must be provided a corrective notice letter.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Provide the Veteran a corrective VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  And, in particular, to correct the prior letter sent in June 2005, this additional letter must indicate the requirements for establishing his entitlement to an effective date earlier than May 7, 1998 (not March 20, 1974), for the grant of service connection for narcolepsy - such as by showing he filed an earlier claim for this condition that has remained pending during the many years since.  See Huston v. Principi, 17 Vet. App. 195 (2003).


Also explain that if, on the other hand, there was no prior claim for narcolepsy, the earliest possible effective date is when he eventually filed this claim (so would be his existing effective date of May 7, 1998).  See 38 U.S.C.A. § 5110(a) and (b)(1) and 38 C.F.R. § 3.400(b)(2)(i) (2010).

This date (May 7, 1998) also will be the correct effective date if he filed an earlier claim, but did not appeal the decision, or if he abandoned an earlier claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.158, 3.160(d), 20.200, 20.1103 (2010).  In this circumstance, he would have to show some exception to the finality and binding nature (res judicata) of the denial or abandonment of the earlier claim, such as by collaterally attacking the prior decision and showing it involved clear and unmistakable error (CUE).  See 38 C.F.R. § 3.105(e).  Else, there can be no 
free-standing earlier effective date claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Moreover, the Board will have to summarily dismiss any such appeal outright, for lack of jurisdiction, rather than simply denying the claim on its underlying merits.  Rudd, at 300.  See also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006).


2.  After giving him time to submit additional evidence and/or argument in response to this additional notice, readjudicate the claim, such as in a supplemental statement of the case (SSOC), if there is additional evidence that has not been addressed and needs addressing.  38 C.F.R. §§ 19.31, 19.37.  See also Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  Then return the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


